NOT DESIGNATED FOR PUBLICATION


                              STATE OF LOUISIANA


                               COURT OF APPEAL,


                                 FIRST CIRCUIT


                                    2022 KJ 0028


          STATE OF LOUISIANA IN THE INTEREST OF D.B.


                               DATE OF JUDGMENT.- .
                                                             JUL 2 9 2022

ON APPEAL FROM THE CITY COURT OF EAST ST. TAMMANY, JUVENILE
DIVISION, PARISH OF ST. TAMMANY, STATE OF LOUISIANA,
                          DOCKET NUMBER 21 JC 3026


                 HONORABLE BRYAN D. HAGGERTY, JUDGE




Warren L. Montgomery                          Counsel for Appellee

District Attorney                             State of Louisiana
Covington, Louisiana


D. Rex English
Assistant District Attorney
Slidell, Louisiana


Jerry Bryant Clark
Assistant District Attorney
Covington, Louisiana



Katherine M. Franks                           Counsel for Defendant -Appellant
Madisonville, Louisiana                       D.B.




               BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.



Disposition: ADJUDICATIONS AND DISPOSITIONS AFFHZWD.


                       Col -\
                            c         Ak' -
                                    (-,.


                          C041urs
CHUTZ, I


       D.B., I a seventeen -year- old juvenile, was alleged to be delinquent by juvenile

delinquency petition based on two counts of attempted simple burglary, violations of

La. R.S. 14: 27 and 14: 62 ( counts I and II). He denied the allegations and moved to


suppress evidence of his identity as the perpetrator.             The motion was denied.


Following an adjudication hearing, he was adjudged delinquent as alleged on both

counts.     Following a disposition hearing, the juvenile court placed D.B.             in the


custody of the Office of Juvenile Justice for twenty-four months on each count, with

twelve     months    of   each   disposition    suspended   and   the   dispositions   to   run




concurrently.    The juvenile now appeals, challenging the sufficiency of the evidence

and the denial of his motion to suppress.         For the following reasons, we affirm the

adjudications and dispositions.


                                           FACTS


         Karen Embree testified at the adjudication hearing.            She lived with her


husband, Sean Fagan, in Slidell.       On July 29, 2021, at approximately 9: 00 p. m. or

9: 30 p.m., she was sitting on her porch waiting for her daughter to arrive home.

Embree saw two individuals outside.        They were wearing hoods and long pants even

though it was the middle of summer.            They were also walking " really slow." They

had " kind of masks on their face[ s]."    She conceded, however, that " Covid" was still


a problem. at that time.    When Embree stood up to turn around and walk back inside,

she noticed the individuals had also turned around and were now walking back in the

same direction from which they had come. Embree went inside her house and alerted



          Fagan testified that on July 29, 2021, Embree alerted him that there were two

  strange
       Z: people acting suspicious outside."           Fagan went outside and saw " two




   Pursuant to Rules 5- 1( a) and 5- 2 of the Uniform Rules -Courts of Appeal, we reference the
 minor by his initials,

                                                  I
youngsters."      The juveniles'- were walking around " a little aimlessly" and looking

over fences.      Fagan began following the juveniles, staying 20 to 30 yards behind

them.     The juveniles " pull[ ed] on car [ door] handles," on the passenger side, of two

vehicles.     After the juveniles noticed Fagan, they " took off quite quickly."           Fagan


returned to his home and told Embree to call 911.            Fagan described the individuals


based on weight, clothing, number of people, and height, specifically stating that one

of them was approximately 5'        11"   tall, while the other one was approximately 6'          1"


tall.     Fagan told the police dispatcher the shorter juvenile was wearing a "             black


hoodie, hood up."        Fagan stated the taller juvenile was wearing " a grey hoodie,

maybe tan, with black lettering, khaki pants I believe."

          After the police arrived, Fagan advised them of the observations he had made


concerning the juveniles. Thereafter, the police approached him, stating, " we                  think


we got them,"      and asked if he could " do an in -car I.D." Fagan told the police he had


not seen the faces of the juveniles, but had observed their clothes, height, and weight.

          The police transported Fagan in the rear of the police unit on the driver' s side


to where the juveniles were being detained down the street.              Fagan made a positive


identification fi-om approximately 50- 60 feet away.' He indicated he had " no doubt"

in his mind.      He further indicated he could see the juveniles clearly.          The area was


well lit.      There were streetlights, lights from passing traffic,         and light from the


 spotlight on the police unit.    The juveniles were wearing exactly the same clothes that

 they had been wearing when Fagan initially saw them.                One of the juveniles was


 wearing a black " hoody"       and khaki pants.      The taller juvenile was wearing a grey

  hoody" with black writing and khaki pants.            Fagan indicated, given that it was 92


 degrees outside with 88 percent humidity, it was unusual that the juveniles " were                    in




 I The record indicates that the second subject involved in the incident was also a juvenile.

        On cross- examination, Fagan indicated he made an identification of the juveniles from
 approximately 25 yards away.

                                                  3
hoodies with hoods up."        At the time of the identification, police officers were


 standing around."


       Fagan also identified the juveniles at the adjudication hearing. He indicated he

had " no doubt" in his mind.

                        SUFFICIENCY OF THE EVIDENCE


        In assignment of error number one, the juvenile contends the evidence was

insufficient to establish his specific intent to enter the vehicles with the specific intent


to commit a theft or felony within them.       He argues no evidence was presented that


he entered the cars, opened the doors, or took anything from inside of the cars.          He


further argues there was no evidence the cars were locked at the time of the incident.


Lastly, he argues no evidence was presented he was found with any burglary tools to

establish his intent to commit a theft.


        In a juvenile adjudication proceeding, the State must prove beyond a

reasonable doubt that the child committed the delinquent act alleged in the petition.


La. Ch. Code art. 883.     The burden of proof, beyond a reasonable doubt, is no less


severe than the burden of proof required in an adult proceeding. Accordingly, in

delinquency cases, the standard of review for the sufficiency of evidence is that

enunciated in Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct- 2781, 2789, 61


L.Ed. 2d 560 ( 1979),   i.e., whether viewing the evidence in the light most favorable to

the prosecution, any rational trier -of f-act could have found the State proved the

 essential elements of the crime beyond a reasonable doubt.         See La. Code Crim. P.


 art. 821. 4   State in Interest of T.C.,   2018- 1246 ( La. App. 1st Cir. 12/ 21/ 18),   269


 So. 3d 716, 718.     In reviewing sufficiency, we also must be expressly mindful of

 Louisiana' s circumstantial evidence test, which states in part, " assuming    every fact to

 be proved that the evidence tends to prove, in order to convict," every reasonable




 4 In the absence of specific procedures provided by the Louisiana Children' s Code, the court
 shall proceed in accordance with the Louisiana Code of Criminal Procedure. See La. Ch. Code
 art. 803.

                                               4
hypothesis of innocence is excluded. La. R.S. 15: 438; State v. Currie, 2020- 0467


La. App. 1st Cir. 2/22/21),       321 So. 3d 978, 982.


       The trier -of fact,
                     -         in this case, the juvenile court, is charged with making

credibility determinations. Credibility determinations, as well as the weight to be

attributed     to   the   evidence,   are soundly within the province of the factfinder.

Moreover, conflicting testimony as to factual matters is a question of the weight of

the evidence, not its sufficiency.       State in Interest of T.C., 269 So. 3d at 719. Such a


determination rests solely with the trier-offact who may accept or reject, in whole or

in part, the testimony of any witness.              A trier-offact' s determination as to the


credibility of a witness is a question of fact entitled to great weight.       A trier -of f-act' s


credibility determination will not be disturbed unless it is clearly contrary to the

evidence.      In the absence of internal contradictions and irreconcilable conflicts with


physical evidence, the testimony of one witness, if believed by the trial court, is

sufficient to support a conviction.       However, because a review of the law and facts in


a juvenile delinquency proceeding is constitutionally mandated, an appellate court

must review the record to determine if the juvenile court was clearly wrong in its

factual findings. See La. Const. art. 5, §         10( A); State in Interest of T.C., 269 So. 3d




        In pertinent part, "[     s] imple burglary is the unauthorized entering of any ...

vehicle, ...    with the intent to commit a felony or any theft therein, other than as set

 forth in R.S. 14: 60."     La. R.S. 14: 62( A).   To be guilty of simple burglary, a defendant

 must have the specific intent to commit a felony or theft therein at the time of his

 unauthorized entry.         State v. Godholt, 2006- 0609 ( La. App. 1st Cir. 11/ 3/ 06),      950


 So. 2d 727, 730.           Specific intent is that state of mind that exists when the


 circumstances indicate that the offender actively desired the prescribed criminal

 consequences to follow his act or failure to act. La. R.S. 14: 10( 1).            Such state of


 mind can be formed in an instant. Specific intent need not be proven as a fact, but

                                                    5
may be inferred from the defendant' s actions and the circumstances of the

transaction.    The existence of specific intent is an ultimate legal conclusion to be


resolved by the trier -of f-act.       State v. Armentor, 2019- 1267 (           La. App.   Ist Cir.


7/ 31/ 20), 309 So -3d 762, 767, writ denied, 2020- 01032 ( La. 2/ 17/ 21), 310 So -3d


1149.   Additionally, flight and attempt to avoid apprehension are circumstances from

which the trier -of f-act may infer guilty conscience. It is not necessary for a simple

burglary conviction that an actual theft occur. State v. Hooker, 623 So. 2d 178, 184

 La. App. 2d Cir. 1993).

        In addition to proof of specific intent to commit a felony or any theft therein,

attempted simple burglary requires proof that the defendant did, or omitted to do, an

act " for the purpose of and tending directly toward the accomplishing of his object,"

sometimes      referred to   as   an   overt    act.       See La, R.S.   14: 27( A) and Reporter' s


Comment ( 1950) thereto.          The attempt statute itself makes a distinction between an


act that is mere preparation, which is insufficient to support a finding of an attempt,

and an act for the purpose of, and tending directly toward, accomplishing an object,

which is an essential element of the attempt statute. State v. Ordodi, 2006- 0207 ( La.


11/ 29/ 06), 946 So. 2d 654, 661- 62. " Preparation"             has been defined generally as the

devising or arranging of the means necessary for the commission of the crime.

Ordodi, 946 So. 2d at 662.


        The difference between mere preparation and an overt act is not precisely

defined.       The Comment to the attempt statute states "[ t] he distinction between


preparation and an overt act sufficient for an attempt is one of nearness and degree


which defies concise definition,               and which can best be approximated by an

 examination of the jurisprudence."            See La. R.S. 14: 27, Reporter' s Comment ( 1950).


 Thus, a defendant' s actions that are mere preparation and those that are an act for the

 purpose of and tending directly toward the accomplishing of an object may be

 understood to exist on a continuum.           See Ordodi, 946 So.2d at 662.


                                                       0
        Where a defendant' s actions fall on the continuum is a fact question for the

jury or trier -of -fact. In determining whether a defendant' s action is an overt act

which is an attempt, the totality of the facts and circumstances presented by each case

must be evaluated. Ordodi, 946 So.2d at 662. The overt act need not be the ultimate


step toward, or the last possible act in, the consummation of the crime attempted.

The distinction between actions that are mere preparation and actions that constitute


an overt act sufficient for attempt is one of degree and is dependent on the particular

facts of each case.   Thus, the determination of a defendant' s actions as being mere

preparation or acts sufficient to constitute an attempt will be fact specific to each

case.   Ordodi, 946 So. 2d at 662.


        Viewing the evidence in the light most favorable to the prosecution,          any


rational trier -of f-act could have found the State proved the essential elements of


attempted simple burglary beyond a reasonable doubt and to the exclusion of every

reasonable hypothesis of innocence.     The juvenile court was not clearly in error in

 adjudicating the child a delinquent and finding him guilty of attempted simple

 burglary.    The circumstantial evidence in this case excluded every reasonable

 hypothesis of innocence.   The only reasonable hypothesis for why the juvenile was

 pulling on car door handles late at night while wearing a hooded sweatshirt with the

 hood covering his head in the heat of summer is that he was attempting to enter

 vehicles without being identified.   Further, when the juvenile realized he had been


 discovered, he quickly fled.   The juvenile' s flight and attempt to avoid apprehension


 are circumstances from which the juvenile court could infer guilt.      This evidence is


 bolstered by the juvenile' s suspicious behavior of walking " really slow" and " a little
                                                                                      The
 aimlessly" and looking over fences just prior to attempting to enter the vehicles.

 only reasonable hypothesis from the evidence is that the juvenile intended to commit
                                                             The juvenile court found that
 a theft or felony after gaining entrance to the vehicles.

 the juvenile' s intention was to commit a theft or felony and the evidence excluded

                                             7
       other reasonable hypothesis.       Moreover,     based   on    the    totality   of   the
any


circumstances, the juvenile' s pulling on car door handles was an overt act tending

toward committing a theft or felony in the vehicles at issue.      See State in Interest of


Nelson, 533 So.2d 91, 92 (     La. App. 4th Cir. 1988) ( scraping fresh putty from a

window was an overt act sufficient to prove that the attempt to enter a house was

made with the specific intent to commit a felony or any theft therein);         see also State


v.    Frosch, 2001- 1033 ( La. 3/ 22/ 02), 816 So. 2d 269, 270 (     per    curiam) ( probable




cause to arrest for attempted simple burglary established by " the defendant' s jiggling

of the truck' s door handle at a late hour in a neighborhood where cars had been stolen

in the past, combined with the defendant' s subsequent flight from police,").


         This assignment of error is without merit.

                               MOTION TO SUPPRESS


         In assignment of error number two, the juvenile contends the juvenile court


erred in denying the motion to suppress his identification. He argues the show -up

identification by Fagan should not have been used to establish identity beyond a

reasonable doubt because it was suggestive, prejudicial, and very likely to result in

irreparable misidentification.


         An identification procedure is suggestive if it unduly focuses a witness'

attention on the suspect.    State v. Earl, 2014- 1534 ( La App. 1st Cir. 4/ 24/ 15),        2015


 WL 18931.90, * 7, writ denied, 2015- 1042 ( La. 4/ 22/ 16), 191 So3d 1044. In Manson


 v. Brathwaite, 432 U. S. 98, 97 S. Ct. 2243, 53 L.Ed.2d 140 ( 1977), the Supreme


 Court allowed evidence        of a suggestive pretrial identification from a single


 photograph by an undercover police agent after determining that it was reliable.              In


 that decision, the court concluded that "   reliability is the linchpin in determining the

 admissibility of identification testimony[.]"     Earl, 2015 V&     1893190 at * 7 ( quoting

 B ra thwa ite, 432 U.S. at 114, 97 S. Ct. at 2253).




                                              RN
       Thus, a defendant attempting to suppress an identification must prove the

identification was suggestive and that there was a substantial likelihood of


misidentification by the eyewitness.     Even should the identification be considered


suggestive, that alone does not indicate a violation of the defendant' s right to due

process.   It is the likelihood of misidentification that violates due process, not merely

the suggestive identification procedure. If the identification procedure is determined


to be suggestive, courts look to several factors to determine, from the totality of the

circumstances, if the suggestive identification presents a substantial likelihood of


misidentification.   These factors include: ( 1) the opportunity of the witness to view


the criminal at the time of the crime; ( 2) the witness' degree of attention; ( 3) the


accuracy of his prior description of the criminal; (           4)   the level of certainty

demonstrated at the confrontation;      and (   5)   the time between the crime and the


confrontation.    Against these factors is to be weighed the corrupting effect of the

suggestive identification itself.   A trial court' s determination of the admissibility of

identification evidence is entitled to great weight and will not be disturbed on appeal


in the absence of an abuse of discretion. Earl, 2015 WL 1893190 at * 8.


       One- on- one confrontations between a suspect and victim are not favored by

the law, but they are pennissible when justified by the overall circumstances.        This


procedure is generally permitted when the accused is apprehended within a short time

after the commission of the offense and is returned to the crime scene for an on -the -


spot   identification.   Such a prompt in -the -field identification, under appropriate


circumstances, promotes accuracy and expedites the release of innocent suspects. Id.

        At the adjudication hearing, the juvenile argued Fagan viewed the individuals

 apprehended by the police, i.e.,   the juvenile and his friend, at night and after he had


 stated he had not seen their faces. The juvenile argued the fact that Fagan did not see


 the faces of the suspects demonstrated his lack of attention. In regard to the accuracy

 of the prior description, the juvenile argued Fagan' s " all black" clothing description

                                                X
was inaccurate for failing to mention white lettering on the hooded sweatshirt and the

fact that the pants were khaki.


       On appeal, in regard to the opportunity of the witness to view the criminal at

the time of the crime, the juvenile again points out Fagan did not see the faces of the

suspects and the incident occurred at night. The juvenile also notes Fagan followed

the suspects "    from a distance."     In regard to the witness' degree of attention, the


juvenile concedes Fagan was paying attention as he followed the suspects, but relies

on the fact that Fagan was unable to discern any facial features because of distance

and darkness.       In regard to the accuracy of the witness' prior description of the

suspects, the juvenile again relies upon Fagan' s failure to mention white lettering on

the hooded sweatshirt and the fact that the pants were khaki as opposed to the "                    all




black"   clothing description given to officers.            In regard to the level of certainty

demonstrated at the confrontation, the juvenile concedes that Fagan was certain in his

identification,
       ication,   but argues Fagan only briefly glimpsed the individuals apprehended by

the police as the police unit drove by them while they were flanked by police officers

and spotlighted.     In regard to the time between the crime and the confrontation, the


juvenile argues there was possibly over an hour delay between Fagan' s viewing of
the   individuals     apprehended      by    the   police    and   the    show -up     identification.


Additionally, the juvenile argues " [ e] yewitness identifications have been found to be

notoriously unreliable and have resulted in a number of convictions being set aside."

Lastly, he argues the legislature enacted La. C.Cr.P. art. 253 to set standards and

 procedures for conducting physical and photographic lineups, but no procedures are

 listed for show -up identifications.

         We find no abuse of discretion in the juvenile court' s determination that


 Fagan' s identification of the juvenile on the day of the incident was admissible at the

 adjudication hearing.      Based upon the totality of the circumstances, even if the

 identification    was   suggestive,    it   did   not   present a       substantial   likelihood    of


                                                   C1
misidentification.   Although Fagan was unable to view the faces of the suspects and


even considering the fact that the incident occurred after dark, Fagan had an extended

opportunity to view the suspects as he followed them long enough to see them

pulling on the car door handles of multiple vehicles.       Further, due to Fagan' s


experience in operating a security company, he watched the suspects with a high

degree of attention, noting details concerning their clothing, height, mannerisms, and

body language.       While Fagan' s initial description of the clothing worn by the

suspects may not have included details concerning white lettering on one of the

hooded sweat shirts, he was able to provide the most important identifying factor,

i.e.,   the suspects were wearing hooded sweatshirts in the heat of summer.

Additionally, Fagan had " no doubt" in his identification. Finally, the time between

the crime and the confrontation was minimal.


         This assignment of error is without merit.


         ADJUDICATIONS AND DISPOSITIONS AFFIRMED.




                                             11